                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUANA LORENA HERNANDEZ,                            Case No. 17-cv-05258-SK
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING PLAINTIFF'S
                                   9             v.                                         REQUEST FOR DISMISSAL
                                  10     SAN FRANCISCO UNIFIED SCHOOL
                                         DISTRICT,                                          Regarding Docket No. 55
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Plaintiff’s request, and representation that the parties have stipulated thereto,

                                  14   the Court HEREBY DISMISSES this action with prejudice.

                                  15          IT IS SO ORDERED.

                                  16   Dated: June 27, 2019

                                  17                                                    ______________________________________
                                                                                        SALLIE KIM
                                  18                                                    United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
